Hart, J., (after stating the facts.) It is admitted that the original inventory was destroyed by the fire, but it is claimed that the totals of each class of goods taken from that inventory and placed in the linen back book, as set out in the statement of facts, is a sufficient compliance with the iron-safe clause of a standard policy. We do not think so. The principle announced in the case of Arkansas Mutual Fire Ins. Co. v. Woolverton, 82 Ark. 476, is decisive of the question. In that case an inventory, properly itemized, was preserved until after the fire, and was exhibited to the adjuster of the insurance company. Two or three sheets of the inventory were lost after the fire, but these lost sheets did not materially affect the amount. The court held that this was a substantial compliance with the statute in regard to the terms, conditons and warranties of fire insurance policies on personal property. The court, in discussing the subject, said: “The summary entered upon the ledger was not,.of itself, a sufficient compliance with'the terms of the policy.” In the present case no inventory was preserved except the summary entered upon the linen back ledger, and this was not sufficient to comply with the "terms of the policy. Reversed and remanded.